Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 1 of 8 Page ID #:4




                         EXHIBIT A
                 Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 2 of 8 Page ID #:5
Electronically FILED by Superior Court of California, County of Los Angeles on 08/01/20^g^^g^^rrl R. Carter, Executive Officer/Clerk ol Court, by D. Diaz,Deputy CI etk

                                                                                                                                                                      SUM-100

                                                     SUMMONS                                                                             FOR COURT USE ONLY
                                                                                                                                     tSOLO PARA USODELA CORTE)
                                              (CITACION JUDICIAL)
          NOTICE TO DEFENDANT:
          (AVISO AL DEMANDADO):

          NATIONWIDE CREDIT, INC., DOES 1-50,


          YOU ARE BEING SUED BY PLAINTIFF:
          (LO ESTA DEMANDANDO EL DEMANDANTE):

           ANGELA GUSMAN



            NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county iaw library, or the courthouse nearest you. If you cannot pay the filing fee, ask
           the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
           may be taken without further warning firom the court
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site (www.iawheipcalifornia.org), the California Courts Online Self-Help Center
           {www.courtinfo.ca.gov/seifhalp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           lAVISOl Lohan damandado. Si no responde dentro de 30 dias, la corta pueda decidiren su contra sin escucharsu varsidn. Lea la informaddn a
           continuacldn. #
             Tiane 30 DIAS DE CALENDARIO daspuds da qua la entreguan esta citaddn y papales legates para prasentar una respuesta por escrito an asta
           corta y hacer qua sa antragua una copia al demandante. Una carta o una llamada tafafdnica no io protegen. Su respuesfa por escrito tiena qua astar
           en formato legal correcto si dasea que procesen su caso en la corta. Es posible que haya un formulario que usted pueda usar para su respuesfa.
           Puade encontrarestos formularios de la code y rods informaddn en el Centre de Ayuda de las Codes de California (www.sucorie.ca.gov), en la
           bMoteca de teyes da su condado o en la code que la quede m&s cerca. Si no pueda pagar la cuota de prasentaddn, pida al secratario da la coda
           que la dd un formulario de exencldn de pago de cuotas. SI no presenta su respuesfa a tiampo, pueda perderet caso por incumplimtento y la code la
           podrd quitar su sueldo, dinero y bienes sin mds advedenda.
             Hay oiros requisites legates. Es recomendabte que llama a un abogado inmediatamente. Si no conoce a un abogado, puade llamar a un serviclo da
           remlsidn a abogados. Si no pueda pagar a un abogado, es posible que cumpla con los requisitos para obtener serviclos legates gratuitos de un
           programa de serviclos legates sin fines de lucro. Puade encontrar astos grupos sin fines de lucro en el sitio web de California Legal Sen/ices,
           (www.lawhelpcaIifbmia.orgJ, en al Centre de Ayuda de las Codes de California, (www.sucorte.ca.govJ o poniendose en contacto con la code o el
           co/eg/o de abogados locales. A VISO: Por ley, la code tiane deracho a recfamar las cuotas y los costos exentos por importer un gravamen sobre
           cualquierrecuperacion de $10,000 6 mds da valor recibida mediante un acuerdo o una concesldn de arbitraje en un caso da derecbo civil. Ttene que
           pagar el gravamen de la code antes de que la code pueda desechar el caso.

          The name and address of the court is:                                                                         CASE NUMBER:
                                                                                                                        (Numoro dot Caso):
          (El nombre y direccidn de la corte es): Stanley Mosk Courthouse
          1 1 1 North Hill Street                                                                                                  1 9STLcn7i i g
          Los Angeles, CA 90012
          The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
          (El nombre, la direccidn y e! numero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
          Todd M. Friedman, 21550 Oxnard St., Suite 780 Woodland Hills, CA 91367, 323-306-4234
                                                                                           Sherrl R. Carter Executive Officer / Clerk of Court
          DATE:                                                                             Clerk, by                                                                  , Deputy
          (Fecha) 08f 01 /2 01 9                                                            (Secretario)                     Diana Diaz                                 (Adjunto)
          (For proof ot service of this summons, use Proof of Service of Summons (form POS-010).)
          (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-010)).                           .
                                                  NOTICE TO THE PERSON SERVED: You are served
           (SEAM
                                                 1. I       I as an individual defendant.
                                                 2. |       | as the person sued under the fictitious name of (specify):


               WM
              tern                               3. i x i on behalf of (specify): Nationwide Credit, Inc.
              g;{               iMr\                    under. I    I   CCP 416.10 (corporation)                         |     1   CCP 416.60 (minor)
                                                               I    | CCP 416.20 (defunct corporation)                   I     |   CCP 416.70 (conservatee)
                                                               I    | CCP 416.40 (association or partnership) I                |   CCP 416.90 (authorized person)

                                                               I    I other (specify):
                                                 4. I       I by personal delivery on (date):
                                                                                                                                                                          Panal of1
           Form Adopted for Mandator Use
             Judicial Council of California
                                                                                    SUMMONS                                                    Ctxia of Chril Procedure §§ 412.20, 465
                                                                                                                                                                  w/rv.courb'nfOLca.gw
             SUM-1C0 [Rov. July 1,2009)
                                                                                                                                                           American LegalNoL Inc.
                                                                                                                                                           wwwJomttWerMov/jecm
                    Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 3 of 8 Page ID #:6
Electronically FILED >y Superior Court of California, County of Los Angeles on 08/01/2019 02.-05 PM Sherri R. Carter, Executive OfTtcer/Clerk of Court, by D. Diaz,Deputy Cle 1c
                                                                                       19STLC07119

                                        Assigned for alt purposes to: Stanley Mosk Courthouse, Judicial Officer Wendy Chang




                i    Todd M. Friedman (216752)
                     Adrian R. Bacon (280332)
                     Law Offices of Todd M. Friedman, P.C.
                3    21550 Oxnard St, Ste 780
                     Woodland Hills, CA 91367
                4     Phone: 323-306-4234
                5     Fax: 866-633-0228
                      tfriedman@toddflaw.com
                6     abacon@toddflaw.com
                      Attorneys for Plaintiff
                7

                                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
                8
                                                               FOR THE COUNTY OF LOS ANGELES
                9                                                   LIMITED JURISDICTION

               10
                                                                                                )    Case No. -i 9STLC071 1 9
               ,,     ANGELA GUSMAN,                                                            )
                                                                                                )   COMPLAINT
               12                                        Plaintiff,                             )    (Amount not to exceed $10,000)
                                                                                                )
               13
                      -vs-                                                                      )          1. Violation of Rosenthal Fair Debt
               14                                                                               )             Collection Practices Act
                      NATIONWIDE CREDIT, INC., DOES 1-50,                                       )          2. Violation of Fair Debt Collection
               15                                                                               )             Practices Act
                                                         Defendant.                             )          3. Violation of Telephone Consumer
               16
                                                                                                )             Protection Act
               17                                                                               )

               18
                                                                               I. INTRODUCTION
               19
                                  1. This is an action for damages brought by an individual consumer for Defendant's
               20

                      violations of the Rosenthal Fair Debt Collection Practices Act, Cal Civ Code §1788, et seq.
               21

                      (hereinafter "RFDCPA") and the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.
               22                                                                      •

                      (hereinafter "FDCPA"), both of which prohibit debt collectors from engaging in abusive,
               23

                      deceptive, and unfair practices. Ancillary to the claims above, Plaintiff further alleges claims
               24

                      for Defendant's violations of the Telephone Consumer Protection Act., 47 U.S.C. §227, et seq.
               25
                      (hereinafter "TCPA").
               26
                                                                                 H. PARTIES
               27
                                  2.         Plaintiff, ANGELA GUSMAN ("Plaintiff'), is a natural person residing in LOS
               28
                      ANGELES County in the state of California, and is a "consumer" as defined by the FDCPA, 15




                                                                                           Complaint - 1
         Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 4 of 8 Page ID #:7




     I    U.S.C. §1692a(3), is a "debtor" as defined by RFDCPA, Cal Civ Code § 1788.2(h), and is a

.   2     "person" as defined by 47 U.S.C. § 153 (39).

    3             3.     At all relevant times herein, Defendant, NATIONWIDE CREDIT, INC.

    4     ("Defendant") was a company engaged, by use of the mails and telephone, in the business of

    5     collecting a debt from Plaintiff which qualifies as a "debt," as defined by 15 U.S.C. §1692a(5),

    6     and a "consumer debt," as defined by Cal Civ Code § 1788.2(f). Defendant regularly attempts

    7     to collect debts alleged to be due another, and therefore is a "debt collector" as defined by the

     8    FDCPA, 15 U.S.C. §1692a(6), and RFDCPA, Cal Civ Code §1788.2(c). Further, Defendant

    9     uses an "automatic telephone dialing system" as defined by the TCPA, 47 U.S.C. §227.

    10            4.      The above named Defendant, and its subsidiaries, and agents, are collectively

    II     referred to as "Defendants." The true names and capacities of the Defendants sued herein as

    12     DOE DEFENDANTS 1 through 50, inclusive, are currently unknown to Plaintiff, who

    13     therefore sues such Defendants by fictitious names. Each of the Defendants designated herein

    14     as a DOE is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of

    15     Court to amend the Complaint to reflect the true names and capacities of the DOE Defendants

    16     when such identities become known.

    17            5.      Plaintiff is informed and believes that at all relevant times, each and every

    18     Defendant was acting as an agent and/or employee of each of the other Defendants and was

    19     acting within the course and scope of said agency and/or employment with the full knowledge

    20     and consent of each of the other Defendants. Plaintiff is informed and believes that each of the
    21     acts and/or omissions complained of herein was made known to, and ratified by, each of the

    22     other Defendants.

    23
                                          in. FACTUAL ALLEGATIONS

    24
                  6.      At various and multiple times prior to the filing of the instant complaint,

    25     including within the one year preceding the filing of this complaint, Defendant contacted

    26     Plaintiff regarding an alleged debt.

    27
                  7.      On or around December 4, 2018, Defendant started making numerous phone

    28     calls to Plaintiff regarding an alleged debt, and contacted Plaintiffs cell phone number ending

           in -3654. Defendant has made numerous harassing calls to Plaintiff.          The calls averaged



                                                      Complaint - 2
     Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 5 of 8 Page ID #:8




 1     multiple times per day, sometimes earlier than 8:00am. Defendant called Plaintiff from several

 2     phone numbers that were verified as numbers owned by Defendant.            Defendant continued to

3      call Plaintiff without her consent.

4              8.       Defendant made enough calls to be considered harassment, and thus caused high

 5     levels of stress to Plaintiff.

 6             9.       As a result of Defendant's actions, Plaintiff retained counsel.

 7             10.      Furthermore, during all relevant times, Defendant used an "automatic telephone

 8     dialing system", as defined by 47 U.S.C. § 227(a)(1), to place its repeated collection calls to

9      Plaintiff seeking to collect the debt allegedly owed.

10             11.      Defendant's calls constituted calls that were not for emergency purposes as

11     defined by 47 U.S. C. § 227(b)(1)(A).

12             12.      Defendant's calls were placed to telephone number assigned to a cellular

13     telephone service for which Plaintiff incur a charge for incoming calls pursuant to 47 U.S.C.

14     §227(b)(l).

15             13.      During all relevant times, Defendant did not have Plaintiffs prior consent to be

16     contacted via an "automated telephone dialing system".

17             14.      §1788.17 of the RFDCPA mandates that every debt collector collecting or

18     attempting to collect a consumer debt shall comply with the provisions of Sections 1692b to

19     1692j, inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of the

20     United States Code statutory regulations contained within the FDCPA, 15 U.S.C. §1692d, and
21     §1692d(5).

22             15.      Defendant's conduct violated the FDCPA and the RFDCPA in multiple ways,

23     including but not limited to:

24


25
               a)    Causing a telephone to ring repeatedly or continuously to annoy Plaintiff (Cal Civ
                     Code § 1788.11(d));
26


27             b)    Communicating, by telephone or in person, with Plaintiff with such frequency as to
                     be unreasonable and to constitute an harassment to Plaintiff under the circumstances
28
                     (Cal Civ Code § 1788.11(e));




                                                  '   Complaint - 3
     Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 6 of 8 Page ID #:9




 i            c)     Causing Plaintiffs telephone to ring repeatedly or continuously with intent to harass,
                     annoy or abuse Plaintiff (§ 1692d(5));
2


3
              d)     Communicating with Plaintiff at times or places which were known or should have
4                    been known to be inconvenient for Plaintiff (§1692c(a)(l)) ;and

5
              e)     Engaging in conduct the natural consequence of which is to harass, oppress, or
6                    abuse Plaintiff (§ 1692d))

7


 8
              1 6.      Defendant's conduct violated the TCPA by:

 9

                     a) using any automatic telephone dialing system or an artificial or pre
10
                        recorded voice to any telephone number assigned to a paging service,
11                      cellular telephone service, specialized mobile radio service, or other
                        radio common carrier service, or any service for which the called party is
12                      charged for the call (47 USC §227(b)(A)(iii)).

13

              17.       As a result of the above violations of the FDCPA, RFDCPA, and TCPA,
14

 5     Plaintiff suffered and continues to suffer injury to Plaintiffs feelings, personal humiliation,

_      embarrassment, mental anguish and emotional distress.          Defendant is liable to Plaintiff for
lo                                                    ••

       Plaintiffs actual damages, statutory damages, and costs and attorney's fees.


18

                                  COUNT I: VIOLATION OF ROSENTHAL
19
                                FAIR DEBT COLLECTION PRACTICES ACT
20            18.        Plaintiff reincorporates by reference all of the preceding paragraphs.

21            19.        To the extent that Defendant's actions, counted above, violated the RFDCPA,

22     those actions were done knowingly and willfully.

23                                           PRAYER FOR RELIEF

24            WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant

25     for the following:

26
                         A.     Actual damages;     .
                         B.     Statutory damages for willful and negligent violations;
27                       C.     Costs and reasonable attorney's fees,
                         D.     For such other and further relief as may be just and proper.
28




                                                     Complaint - 4
 Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 7 of 8 Page ID #:10




l                                   COUNT II: VIOLATION OF FAIR DEBT
                                        COLLECTION PRACTICES ACT
2
                   20.   Plaintiff reincorporates by reference all of the preceding paragraphs.
3
                                              PRAYER FOR RELIEF
4
                   WHEREFORE, Plaintiff respectfully prays that judgment be entered against Defendant

5        for the following:
 6
                          A.     Actual damages;     -
7                         B.     Statutory damages;
                          C.     Costs and reasonable attorney's fees; and,
 8                        D.     For such other and further relief as may be just and proper.

 9

               COUNT III: VIOLATION OF TELEPHONE CONSUMER PROTECTION ACT
10

                   21.    Plaintiff incorporates by reference all of the preceding paragraphs.
11

                   22.    The foregoing acts and omissions of Defendant constitute numerous and
12

         multiple negligent violations of the TCPA, including but not limited to each and every one of

^        the above cited provisions of 47 U.S. C. § 227 et seq.

                   23.    As a result of Defendant's negligent violations of 47 U.S.C. § 227 et seq.,
15

         Plaintiff is entitled an award of $500.00 in statutory damages, for each and every violation,
16

^        pursuant to 47 U.S.C. § 227(b)(3)(B).

                   24.    The foregoing acts and omissions of Defendant constitute numerous and
18
     .   multiple knowing and/or willful violations of the TCPA, including but not limited to each and
19
         every one of the above cited provisions of 47:U.S.C. § 227 et seq.
20

                   25.    As a result of Defendant's knowing and/or willful violations of 47 U.S.C. §227
21
         et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every
22
         violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
23
                   26.    Plaintiff is entitled to and seek injunctive relief prohibiting such conduct in the
24
         future.
25
         III
26
         III
27
         III
28
         III




                                                      Complaint - 5
     Case 2:19-cv-07640-PSG-KS Document 1-1 Filed 09/04/19 Page 8 of 8 Page ID #:11




 l                                          PRAYER FOR RELIEF

2             WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

3     Defendant for the following:

4                   A. As a result of Defendant's negligent violations of 47 U.S. C. §227(b)(l),
                       Plaintiff is entitled to and requests $500 in statutory damages, for each
5
                       and every violation, pursuant to 47 U.S.C. 227(b)(3)(B);
6
                    B. As a result of Defendant's willful and/or knowing violations of 47 U.S.C.
7                      §227(b)(1), Plaintiff is entitled to and requests treble damages, as
                       provided by statute, up to $1,500, for each and every violation, pursuant
 8
                       to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C)\ and
 9
                    C. Any and all other relief that the Court deems just and proper.
10


II
                          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
12


13
              27.      Pursuant to his right under Article 1, Section 16 of the Constitution of the State

14     of California, Plaintiff demands a trial by jury on all issues so triable.

is


16
                       Respectfully submitted this 1st day of August, 20 19.
17

                                                By:
18
                                                      , ToddhLm^dmtflClEsq.
19                                                    ; Law Offices of Todd M. Friedman, P.C.
                                                      - Attorney for Plaintiff
20


21


22


23


24


25


26


27


28




                                                      Complaint -6
